Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on 8/15/2022.

The application has been amended as follows: 
In the claims:

Please, replace the claims 16 and 31 with the following:

16. (Currently Amended) A plasma processing apparatus comprising:
	a plasma processing chamber; and
	a controller configured to control the apparatus to:
		(a) form a first film on a mask having an iso-dense pattern formed on a substrate, the iso-dense pattern having pattern walls forming a dense area and an isolated area; and
		(b) perform sputtering or etching on the first film, 
wherein a combination of the forming and the sputtering or etching reduces a first interval between the pattern walls of the mask in the dense area by a first amount and reduces a second interval between pattern walls of the mask in the isolated area by a second amount, and
	wherein the first amount is larger than the second amount.

31.  (Currently Amended)  A plasma processing apparatus comprising:
	a plasma processing chamber which includes a processing space;
	a stage located in the plasma processing chamber and which holds a substrate; and
	a controller configured to control the apparatus to:
(a) form a first film on a mask having an iso-dense pattern formed on a substrate, the iso-dense pattern having pattern walls forming a dense area and an isolated area; and
 (b) perform sputtering or etching on the first film,
wherein a combination of the forming and the sputtering or etching reduces a first interval between the pattern walls of the mask in the dense area by a first amount and reduces a second interval between pattern walls of the mask in the isolated area by a second amount, and
	wherein the first amount is larger than the second amount 
Allowable Subject Matter
Claims 16-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to an apparatus including a controller to control the step of performing sputtering or etching on the first film, wherein a combination of the forming and the sputtering or etching reduces a first interval between the pattern walls of the mask in the dense area by a first amount and reduces a second interval between pattern walls of the mask in the isolated area by a second amount, and wherein the first amount is larger than the second amount as to the context of claims 16 and 31.
The prior art fails to teach or renders obvious to a plasma apparatus including a controller to control the step of performing sputtering the first film and reattaching sputtered particles on a sidewall of the pattern to increase a CD reduction amount in the dense area to be greater than a CD reduction amount in the isolated area as to the context of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713